Title: From Benjamin Franklin to John and Thomas Leverett, 11 March 1755
From: Franklin, Benjamin
To: Leverett, John,Leverett, Thomas



Sir
Philada. March 11. 1755
Mrs. Franklin is confident that she sent 20 Reams of the Paper I order’d for you, but has no Bill of Lading for it, and has forgot the Captain’s Name. Please to enquire of Mr. Williams, whether it came to him. If not perhaps it was sent per Dole, and Mr. Williams can tell where he usually stores the Goods he leaves in Boston. Lest you should be under any Disappointment, I have this Day shipt you 13 Reams more of the same sort in the Care of my Kinsman Mr. North, which I hope will come safe to hand. It is the finest I have in the House, but if it will not do, give it to Mr. Williams, and I shall soon be able to send some finer. I am, Sir, Your humble Servant
B Franklin


13 Reams at 11s. 6d. per Ream is —————— £7 9s. 6d. Pensilvania Money
Boston January 25th Received of John and Thomas Leverett Seven pounds Nine shillings and Six pence in full for the above Thirteen Reams paper per Mr. Franklins Letter to me to receive the above Sum for his use and for which I am to be accountable to him for.
per Jona. Williams

